Title: To Thomas Jefferson from Daniel D. Tompkins, 9 August 1808
From: Tompkins, Daniel D.
To: Jefferson, Thomas


                  
                     Sir, 
                     Newyork August 9. 1808
                  
                  I have the honour to enclose for your perusal a letter received by me on saturday last upon which I have already conferred with the Secretary of the Treasury. I do not believe that an Insurrection has existed or does now exist at Oswego; but as our Militia law does not authorise the Commandants of Brigades or Regiments to detach any of their men upon service, except in cases of Insurrection or Invasions; and as the Collector undoubtedly wishes, and perhaps needs, military aid to enable him to enforce the observance of the Embargo law, it has become necessary for him in order to obtain that Assistance to represent the difficulties, prosecutions, insults & resistance to which he is subject as amounting to an Insurrection.
                  Although I do not consider the circumstances of prosecuting the Collector & of his being in personal danger sufficient to warrant the interference of Military Officers under our State law, yet doubtless the Collector is in want of and entitled to assistance to enable him fully to execute the law. I therefore regret that your Proclamation did not extend to the Frontier of this State that I might have been authorised under your direction without a second proclamation to have given the several Collectors the necessary protection & assistance. I am convinced that considerable sensation will be excited by a new proclamation and to avoid the necessity of it have heretofore issued orders to detach a Company of men to aid the Collector at Plattsburgh to quell a supposed insurrection there; but the necessity for such detachment having ceased upon the arrival of my orders the men were not called into service. I have also supplied the Collector at Oswego with Thirty muskets & with ammunition from the deposit of the State in that quarter; and should you be of opinion upon perusing the enclosed extract of our Militia law that I am authorised without a Proclamation to call out a portion of the Militia & station them at Oswego, although there may not be in my opinion an actual insurrection there, & should you advise me so to do & undertake that the United States will defray the incidental expences of such Detachment I will without delay adopt that method of yielding Assistance to the Collector.
                  The Secretary of the Treasury who has examined the enclosed will probably address you on the subject by the same mail which conveys this letter. 
                  I am, Sir, with great respect and esteem Your Ob Sevt
                  
                     Daniel D. Tompkins 
                     
                  
               